                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:13-cv-333-GCM

TORREY F. WILCOX,                   )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                         ORDER
                                    )
BETTY BROWN, et al.,                )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on its own motion. This case is set for trial on
Monday, March 9, 2020, at 10:00 a.m. in Charlotte. The parties are hereby directed as
follows:

       1. By February 10, 2020 at 4:00 p.m., the parties are required to:

          (a) Discuss the possibility of settlement.
          (b) Make all pretrial disclosures in compliance with Fed. R. Civ. P. 26(a)(3).
          (c) Agree to the extent possible on the authenticity of exhibits.
          (d) Agree on the issues for the jury. If counsel cannot agree, each party should submit
              its own proposed issues.
          (e) File a trial brief, a joint statement of the issues remaining for trial, request for voir
              dire and proposed jury instructions.
          (f) File proposed findings of fact and conclusions of law in all non-jury matters.

       2. You will be expected to comply with the provisions of the pretrial order regarding
          trial preparation. COUNSEL ARE NOTIFIED THAT FAILURE TO COMPLY
          WITH DEADLINES WILL RESULT IN SANCTIONS.

       3. All cases are subject to call for trial when reached, regardless of their position on the
          calendar. The jury will be selected on Monday March 9, 2020.

       4. Issue any needed subpoenas immediately upon receipt of this calendar.

       5. When presenting judgments or orders for the trial judge’s signature, you are required
          to submit them in Microsoft Word via CyberClerk.

       6. Exhibits: Parties are expected to use presentation technology available in the
          courtroom to display evidence to the jury. Training on the equipment should be
          arranged well in advance of trial with the courtroom deputy. See “Courtroom

                                                 1
        Technology” link on the district website at www.ncwd.uscourts.gov. Counsel shall
        provide, in electric format, any exhibits of documents, photographs, videos, and any
        other evidence that may be reduced to an electronic file, for the use of Court
        personnel and the Court’s Jury Evidence Recording System (JERS) during trial.
        Documents and photographs shall be in .pdf, .jpg, .bmp, .tif, or .gif format; video and
        audio recordings shall be in .avi, .wmv, .mpg, .mp3, .mp4, .wma, .wav, or .3gpp
        format. Each electronic exhibit shall be saved as a separate, independent file, and
        provided to the Court on a storage device such as a cd, dvd, or flash drive. Exhibit
        files shall be named consistent with their order and name on the exhibit list. For
        example:

            Exhibit 1 – photograph of…
            Exhibit 2(a) – contract …
            Exhibit 2(b) – video deposition of …

     7. If you have or discover a serious objection to trial which you think ought to result in
        postponement, please file your motion to continue electronically.

IT IS SO ORDERED.


                                Signed: August 19, 2019




                                              2
